George Rose Smith, Justice, concurring. Under our law a court of equity has no jurisdiction in a case of this kind. The Constitution of 1874, Art. 7, § 14, vests in the circuit court superintending control and appellate jurisdiction over inferior courts. Chancery courts have the power to grant injunctive relief in cases within their jurisdiction, but every request for an injunction is not necessarily proper. “That injunctive relief of a court of equity cannot be invoked when there is an adequate remedy at law is so well settled that the mere statement of the rule is sufficient.” Special Sch. Dist. No. 50 v. Deason, 183 Ark. 102, 34 S.W.2d 1084 (1931). In truth, the chancery court’s injunction in the case at hand was really a writ of prohibition, regardless of its form. One legislative attempt was made to confer on chancery courts the power to issue writs of prohibition, but that part of the statute was unconstitutional because the 1874 jurisdiction of courts of equity cannot be enlarged. Ark. Stat. Ann. § 33-101 (Repl. 1962); Jeffery v. Jackson County Court, 251 Ark. 1071, 476 S.W.2d 805 (1972). The application for an injunction should, under our law, have been dismissed by the trial court in the present case.